DETAILED ACTION
This action is in response to the amendment 06/05/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specifications were received on 07/06/2022. The amendment are acceptable.

Allowable Subject Matter
Claims 1 – 17 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “A self-power feed circuit to feed power from a main circuit to a control device of the main circuit, comprising: first and second input terminals electrically connected to the main circuit; an output terminal electrically connected to the control device; a plurality of power storage elements connected in series between the first and second input terminals; a plurality of voltage converters each having an input connected to an associated one of the plurality of power storage elements, and an output connected to the output terminal in parallel; signal insulation circuitry to transmit a signal in a state with the plurality of voltage converters electrically insulated from one another, the plurality of voltage converters including a master converter and a plurality of slave converters, the master converter converting a voltage of an associated power storage element, based on a duty ratio for matching an output voltage to a voltage command value, outputting the converted voltage to the output terminal, and transmitting a control signal indicative of the duty ratio to the plurality of slave converters via the signal insulation circuitry, the control signal output from the signal insulation circuitry having a cumulative falling time and a falling time that is larger than a rising delay time and a rising time, the plurality of slave converters each converting a voltage of an associated power storage element in response to the control signal transmitted via the signal insulation circuitry, and outputting the converted voltage to the output terminal; and correction circuitry to correct at least the duty ratio in the master converter such that the duty ratio in the master converter matches a duty ratio in each of the plurality of slave converters.”. 
The configuration of the claimed invention(s) is not taught in any of the prior art(s) of record and would not have been made obvious by the prior art of record in the examiner's opinion. Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Patent No. 9,006,930 discloses balancing of the input-voltages of power converters that have their inputs connected in series and their outputs in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838